United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
FEDERAL DEPOSIT INSURANCE
)
CORPORATION, OFFICE OF THE
)
INSPECTOR GENERAL, Atlanta, GA, Employer )
__________________________________________ )
D.M., Appellant

Appearances:
Lawrence Berger, Esq., for the appellant
Miriam D. Ozur, Esq., for the Director

Docket No. 08-2353
Issued: July 9, 2009

Oral Argument March 18, 2009

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 28, 2008 appellant filed a timely appeal of a July 24, 2008 decision of the
Office of Workers’ Compensation Programs’ rescinding its acceptance of his claim for a left leg
injury. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
the case.
ISSUE
The issue is whether the Office met its burden of proof to rescind its December 20, 2007
acceptance of appellant’s claim for a left leg injury on November 3, 2007.
FACTUAL HISTORY
On November 29, 2007 appellant, then a 34-year-old special agent (criminal investigator)
filed a claim for a traumatic injury alleging that he sustained a left leg injury on
November 3, 2007. On that date he was in a restaurant with a friend when he observed what
appeared to be a theft in progress. Appellant witnessed an individual remove a purse from the

back of a chair and injured his left leg while apprehending the suspect.1 On December 20, 2007
the Office accepted his claim for a left acromioclavicular (AC) tear, chondromalacia of the left
patella, and a loose body in the knee.
By letter dated January 15, 2008, Brian Yellin, Esq., Assistant Director of the Facilities
Operations Section at the Federal Deposit Insurance Corporation (FDIC) stated that appellant
was not in the performance of duty on November 3, 2007 when he sustained his left leg injury.
He stated, under section 4(a)(5) of Appendix 3 of the Inspector General Act (IG Act),2 the
criminal jurisdiction of an Office of the Inspector General (OIG) criminal investigator is
specifically limited to “the administration of programs and operations administered or financed
by such establishment….”
In appellant’s case the employing establishment is the FDIC OIG and he was authorized
in section 6(e)(1) of the IG Act, to carry firearms and to make warrantless arrests of persons
committing a federal offense in his presence. Appellant had these law enforcement duties and
powers while engaged in official duties as authorized under the IG Act or another statute, or as
expressly authorized by the Attorney General.
An IG special agent may also seek and execute warrants for arrest, search of a premises
or seizure of evidence issued under the authority of the United States upon probable cause that a
violation has been committed. Mr. Yellin stated that the IG Act does not confer any authority on
an OIG special agent to enforce the criminal laws of a state or the District of Columbia, even if
on official duty.
Mr. Yellin noted that the Federal Law Enforcement Officer’s Good Samaritan Act of
1998 which amended the Federal Tort Claims Act to expand the circumstances under which the
Federal Government may allow itself to be substituted as a defendant in place of a federal law
enforcement officer. The Good Samaritan Act does not expand the authority of OIG special
agents to cover the enforcement of nonfederal criminal law nor does it expand the definition of
work relatedness for purposes of claims under the Federal Employees’ Compensation Act.
Mr. Yellin noted that appellant’s job description did not indicate that FDIC OIG criminal
investigators would be considered to be acting within the scope of their employment under the
Federal Employees’ Compensation Act if they perform good samaritan acts on or off duty.
On February 15, 2008 a telephonic conference was held in which an Office claims
examiner and representatives of the employing establishment and appellant participated. Issues
regarding the November 3, 2007 incident and performance of duty were discussed. The claims
examiner allowed time for appellant and the employing establishment to provide additional
evidence.
In a March 4, 2008 letter, Michael Cosgrove, Esq., Associate Counsel to the Inspector
General of the employing establishment, advised the Office that criminal investigators employed
1

The record shows that the theft appellant observed was staged by a television network and the “suspect” was an
actor.
2

See 28 U.S.C. § 2671 (Federal Tort Claims Act), Appendix 3.

2

by various federal OIGs do not have general criminal law enforcement authority even regarding
federal crimes. As a criminal investigator for the FDIC, appellant is statutorily limited to
investigating federal crimes in which the FDIC is a victim or in which financial institutions
insured by the FDIC are victimized. Typically these crimes involve fraud, theft or
embezzlement. On November 3, 2007 appellant was off duty and attempting to make a
warrantless arrest of an individual he believed to be a thief who had stolen a purse from a
member of the public.
Mr. Cosgrove noted that appellant had submitted a portion of the FDIC OIG Policies and
Procedures Manual which mentioned the Good Samaritan Act. He reinforced the position of the
employing establishment that the language of the Good Samaritan Act did not expand upon the
investigative or enforcement authority created by the IG Act.
On March 28, 2008 the Office issued a proposed notice to rescind its acceptance of
appellant’s claim for a left leg injury on November 3, 2007. The additional evidence received by
the Office established that appellant was not in the performance of duty on November 3, 2007
when he injured his left leg while apprehending a suspected thief. Appellant was off duty, not at
his normal workplace, and was on personal business. The employing establishment advised that
his authority as an FDIC criminal investigator was limited to the investigation and arrest of
individuals committing a crime against the FDIC or an FDIC insured financial institution. The
Office determined that the Good Samaritan Act was enacted to shield a law enforcement officer
from litigation not to expand the statutory jurisdiction of a law enforcement officer.
In a May 15, 2008 letter, appellant through his representative, appellant alleged that he
was in the performance of duty pursuant to United States of America v. Daniel Reid and
Theodore Thomas, 517 F.2d 953 (1975).3 In Reid a federal DEA agent was off duty getting a
haircut when he observed a robbery in process at a liquor store. Appellant asserted that he acted
in a similar manner when he apprehended the suspected thief on November 3, 2007 and therefore
he was in the performance of duty for purposes of under the Federal Employees’ Compensation
Act coverage.
In a July 10, 2008 letter, Mr. Cosgrove stated that the facts in the Reid case were
distinguishable from the facts in appellant’s case because the DEA policy manual imposed a duty
to take reasonable action to respond to state law violations involving felonies or violent
misdemeanors whether on or off duty. Under the IG Act and as FDIC OIG special agent,
appellant was limited to investigating crimes in which the FDIC or a financial institution insured
by the FDIC was a victim. Unlike the DEA policy manual, the FDIC OIG manual does not
expand the more limited authority of OIG agents. Appellant is not authorized to enforce state
laws against theft of individual personal property.
3

This Second Circuit Opinion does not address the application of the Federal Employees’ Compensation Act to
the off-duty actions of an OIG special agent. It affirms the criminal convictions of two defendants who were
convicted of assaulting a federal officer with a deadly weapon when they shot an off-duty Drug Enforcement
Administration (DEA) special agent during a hold-up. The agent was attempting to arrest the defendants when he
was shot and the defendants were accused of violating 18 U.S.C. S 111 which made it a federal offense to assault a
federal agent “while engaged in or on account of the performance of his official duties.” On appeal, defendants
argued that the DEA agent had been off duty and was attempting to enforce the laws of the city and Sate of New
York rather than any federal statute. The Appeals Court held that the assault fell within the federal offense charged.

3

On July 24, 2008 the Office made final its rescission of its December 20, 2007
acceptance of appellant’s claim for a left leg injury on the grounds that the injury on
November 3, 2007 was not sustained in the performance of duty.
LEGAL PRECEDENT
Section 8128 of the Federal Employees’ Compensation Act provides that the Secretary of
Labor may review an award for or against payment of compensation on his or her own motion or
on application.4 The Board has upheld the Office’s authority to reopen a claim at any time on its
own motion under section 8128 of the Federal Employees’ Compensation Act and, where
supported by the evidence, set aside or modify a prior decision and issue a new decision.5 The
Board has noted, however, that the power to annul an award is not an arbitrary one and that an
award for compensation can only be set aside in the manner provided by the compensation
statute.6 It is well established that once the Office accepts a claim, it has the burden of justifying
termination or modification of compensation benefits. This holds true where, as here, the Office
later decides that it erroneously accepted a claim. In establishing that its prior acceptance was
erroneous, the Office is required to provide a clear explanation of the rationale for rescission.7
The Federal Employees’ Compensation Act provides for the payment of compensation
for disability or death of an employee resulting from personal injury sustained while in the
performance of duty.8 The phrase “sustained while in the performance of duty” is regarded as
the equivalent of the coverage formula commonly found in workers compensation laws, namely,
“arising out of and in the course of employment.”9 “In the course of employment” relates to the
elements of time, place and work activity. To arise in the course of employment, an injury must
occur at a time when the employee may reasonably be said to be engaged in his employer’s
business, at a place when he may reasonably be expected to be in connection with his
employment and while he was reasonably fulfilling the duties of his employment or engaged in
doing something incidental thereto. As to the phrase “in the course of employment,” the Board
has accepted the general rule of workers compensation law that, as to employees having fixed
hours and places of work, injuries occurring on the premises of the employing establishment,
while the employees are going to and from work, before or after work hours or at lunch time, are
compensable.10

4

5 U.S.C. § 8128.

5

V.C., 59 ECAB ___ (Docket No. 07-642, issued October 18, 2007); Shelby J. Rycroft, 44 ECAB 795, 803
(1993); see Eli Jacobs, 32 ECAB 1147, 1151 (1981).
6

V.C., supra note 5; Kevin J. McGrath, 42 ECAB 109, 120 (1990).

7

V.C., supra note 5; John W. Graves, 52 ECAB 160, 161 (2000).

8

5 U.S.C. § 8102(a).

9

This construction makes the statute effective in those situations generally recognized as properly within the
scope of workers compensation law. Bernard D. Blum, 1 ECAB 1 (1947).
10

Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006).

4

ANALYSIS
On March 28, 2008 the Office advised appellant that it proposed to rescind the
acceptance of his claim for a left leg injury because, following acceptance of the claim, it learned
from the FDIC, that on November 3, 2007 he was not on duty, was not at his workplace and was
not performing any duty of his employment or doing something incidental thereto. The record
shows that appellant was in a restaurant when he witnessed what he believed to be a theft of a
purse, chased the suspect and injured his leg while apprehending the suspect.
Appellant did not challenge the factual information provided by the FDIC that appellant’s
law enforcement authority was limited by statute to crimes against the FDIC or FDIC insured
financial institutions. He did not dispute that the incident on November 3, 2007 did not involve a
crime pertaining to the FDIC. On July 24, 2008 the Office made final its rescission its
December 20, 2007 acceptance of appellant’s claim for a left leg injury on November 3, 2007.
The Office concluded that the Good Samaritan Act, upon which appellant relied, did not
establish that he was in the performance of duty under the Federal Employees’ Compensation
Act. The standards under the Federal Employees’ Compensation Act differ from other federal
statutes and the Office is not bound by the laws governing (or determinations of) other
agencies.11
Appellant also cited the opinion in the Reid case and argued that his position was like that
of the DEA agent shot while trying to prevent a robbery and apprehend the perpetrators. The
statute involved in the Reid case created a specific federal criminal offense for the act of
assaulting a federal officer performing his, or her, duties. The purpose and effect of the Federal
Employees’ Compensation Act at issue here is far different. The analogy is tenuous, at best.
The record of this case demonstrates that the scope of law enforcement authority vested in DEA
agents is more general than that provided by the FDIC to its IG agents. This difference makes
the Reid opinion even less apposite as a guide for the Board in determining appellant’s eligibility
for benefits under the Federal Employees’ Compensation Act.
The Office’s rationale for the rescission of its acceptance of appellant’s claim for a left
leg injury was that the acceptance was erroneously based on his assertion that his left leg injury
on November 3, 2007 was sustained while he was in the performance of duty. In establishing
that its prior acceptance was erroneous, it met its burden to provide a clear explanation of its
rationale for rescission.
CONCLUSION
The Board finds that the Office met its burden of proof in rescinding its acceptance of
appellant’s claim for a left leg injury on November 3, 2007.

11

James Robinson, Jr., 53 ECAB 417 (2002), Michael A. Deas, 53 ECAB 208 (2001).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 24, 2008 is affirmed.
Issued: July 9, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

